internal_revenue_service national_office technical_advice_memorandum date number release date third party contact index uil no case mis no district_director taxpayer’s name taxpayer’s identification no years involved date of conference legend tam-110544-99 cc dom it a b2 a b c d g h x y z issue s whether expenses_incurred by x in connection with the use of y should be disallowed because they were items with respect to a facility used in connection with an activity of a type generally considered to constitute entertainment amusement or recreation under sec_274 of the internal_revenue_code if so should sec_274 or sec_274 apply to except these expenses from the application of sec_274 conclusion s the expenses_incurred by x in connection with the use of y should not be disallowed as a deduction under sec_274 because x’s expenses for_the_use_of y are not items with respect to a facility facts the taxpayer x is a family owned corporation engaged in the business of selling and marketing z x through its wholly owned subsidiaries acquired the g franchise for z for areas in three states together a and his son b owned substantial stock interests in x during all years to which this request relates they owned more than of x during a portion of this time period a was president and chief_executive_officer during part of this period b held those positions during the remainder of this period a and b state that due to unusual circumstances the relationship between the employees of x and the employees of its subsidiaries was hostile further the relationship among the subsidiaries themselves was even more strained there were also severe management problems within x and each subsidiary that were different from the disputes among the companies consequently a and b decided that conferences should begin at y as part of a continuing effort to break down the walls of animosity which existed within the entire organization however in an unrelated prior nontax legal matter b also testified that x’s use of y for conferences is primarily for incentive trips for customers and employees further b testified in this lawsuit that the employee trips to use y was for a challenging vacation atmosphere x claims that these statements were taken out of context of the entire testimony y is located on an island located in h and consists of a tract of land that contains resort style guest rooms and amenities for guests y is owned by c c was owned by a b and another family_member d during the years in question during these years y was used at various times by a b d their friends and by x for its meetings and by b in connection with other business interests y was not advertised or marketed to the general_public at various times persons unrelated to x’s business used y while x held meetings at y when x used y there was a full time cook and a helper who assisted with cooking and housekeeping services also two individuals attended to the grounds and the marina the outside facilities contained a marina with fishing boats tennis courts swimming pool hot tub beach cabana and dive shop invitees of x were not permitted to use the outside facilities during times that business meetings were held a and b make the following representations about x’s use of y business meetings were held each day meetings were approximately to hours and typically involved either employee only meetings or meetings between certain strategic employees of x and franchise managers from g or other g franchisees a or b generally attended the employee meetings a and b attended the meetings that included the franchise managers from g the purpose of the meetings would vary depending on the particular group invited in general the objective of the meetings is represented to provide a forum to discuss common problems encountered by employees and to work to develop viable solutions no spouses or other guests of the x employees were invited to y during these meetings when x selected its employees to go to these meetings it became mandatory for them to attend it is stated that this requirement to attend is no different than requiring an employee to go on a business trip at the request of his employer it is represented that x intended to select the most productive and talented employees because they would have the most to contribute to the business meetings by sharing their ideas and approach to problems and to spread their positive attitudes to other participants at the conferences employees from three different locations the three states in which x subsidiaries had a g franchise attended these meetings employee and business_associate trips to y generally did not exceed week after a daily meeting ended the participants in these meetings proceeded on to planned recreational activities for the remainder of the day these activities were typically deep sea fishing and scuba diving x submitted affidavits from several employees stating that these recreational activities were important in building team work c and x did not enter into a written_agreement regarding x’s payment for_the_use_of y in any of the three tax years under audit in x paid for_the_use_of y by paying some of the upkeep and repair expenses of the resort directly instead of paying c directly whether the expenses paid_by x were equal to the fair_market_value that passed from c to x for_the_use_of y is not an issue presented here for technical_advice therefore for purposes of this technical_advice we assumed c received only fair value for x’s use in and x paid for_the_use_of y by paying a directly instead of paying c at a rate on a per_diem basis this payment generally did not include a daily amount for use by stockholders of y who were also stockholders of x the amount of the rate charged is not an issue presented here for technical_advice and again for purposes of this technical_advice we assumed c received only fair value for x’s use upon audit several questions were raised concerning sec_162 sec_274 sec_274 and sec_274 for purposes of this technical_advice taxpayer requested with the concurrence of the appeals_office our consideration of the issue whether sec_274 denies a deduction for the expenses x incurred at y with respect to a facility used in connection with an activity of a type generally considered to constitute entertainment amusement or recreation if sec_274 does deny the deduction we are then asked to consider whether the exceptions of e or apply to except x from sec_274 law and analysis sec_274 as originally enacted provided that no deduction otherwise allowable shall be allowed with respect to a facility used in connection with an activity referred to in subparagraph a unless the taxpayer establishes that the facility was used primarily for the furtherance of the taxpayer’s trade_or_business and that the item was directly related to the active_conduct of such trade_or_business sec_361 of the revenue act of publaw_95_600 vol c b amended sec_274 to delete the language unless the taxpayer establishes that the facility was used primarily for the furtherance of the taxpayer’s trade_or_business and that the item was directly related to the active_conduct of such trade_or_business in senate committee report s rep no 95th cong 2d sess vol c b which accompanied the revenue act of congress recognized that some legitimate business_expenses may be incurred with respect to entertainment facilities but determined that such expenses should be disallowed as business deductions in order to discourage the significant opportunities for abuse presented by entertainment facilities similarly congress stated that the bill would not disallow an otherwise allowable deduction for items relating to bona_fide business_expenses incurred while away_from_home_overnight for example the bill generally would not apply to expenses_incurred by an individual away from home at a bona_fide business trade or professional organization meeting or convention id pincite consequently effective for items paid_or_incurred after date in tax years ending after such date sec_274 provides that no deduction otherwise allowable shall be allowed for any item a with respect to an activity which is of a type generally considered to constitute entertainment amusement or recreation unless the taxpayer establishes that the item was directly related to or in the case of an item directly preceding or following a substantial_and_bona_fide_business_discussion including business meetings at a convention or otherwise that such item was associated with the active_conduct of the taxpayer’s trade_or_business or b with respect to a facility used in connection with an activity referred to in subparagraph a sec_1_274-2 of the income_tax regulations provides that any item of personal or real_property owned rented or used by a taxpayer shall be considered to constitute a facility used in connection with entertainment if it is used during the taxable_year for or in connection with entertainment examples of facilities which might be used for or in connection with entertainment include yachts hunting lodges fishing camps swimming pools tennis courts bowling alleys automobiles airplanes apartments hotel suites and homes in vacation resorts the examples of facilities set forth in the regulations follow the legislative_history in s rep no supra pincite that report gave examples of yachts hunting lodges fishing camps swimming pools tennis courts and bowling alleys facilities also may include airplanes automobiles hotel suites apartments and houses such as beach cottages and ski lodges located in recreational areas however the deduction is not affected unless the property is used in connection with entertainment sec_1_274-2 of the income_tax regulations provides the definition of entertainment in general for purposes of this section the term entertainment means any activity which is of a type generally considered to constitute entertainment amusement or recreation such as entertaining at night clubs cocktail lounges theaters country clubs golf and athletic clubs sporting events and on hunting fishing vacation and similar trips including such activity relating solely to the taxpayer or the taxpayer’s family the term entertainment may include an activity the cost of which is claimed as a business_expense by the taxpayer which satisfies the personal living or family needs of any individual such as providing food and beverages a hotel suite or an automobile to a business customer or his family the term entertainment does not include activities which although satisfying personal living or family needs of an individual are clearly not regarded as constituting entertainment such as a hotel room maintained by an employer for lodging of his employees while in business travel status on the other hand the providing of a hotel room or an automobile by an employer to his employee who is on vacation would constitute entertainment of the employee sec_1_274-2 provides in part that an objective test shall be used to determine whether an activity is of a type generally considered to constitute entertainment thus if an activity is generally considered to be entertainment it will constitute entertainment for purposes of this section and sec_274 regardless of whether the expenditure can also be described otherwise and even though the expenditure relates to the taxpayer alone this objective test precludes arguments such as that entertainment means only entertainment of others or that an expenditure for entertainment should be characterized as an expenditure for advertising or public relations sec_1_274-2 provides that expenses exclusive of operating costs and other such expenses referred to in sec_1_274-2 incurred at the time of an entertainment activity even though in connection with the use of facility for entertainment purposes such as expenses for food and beverages or expenses for catering or expenses for gasoline and fishing bait consumed on a fishing trip shall not be considered to constitute expenditures with respect to a facility used in connection with entertainment the first question we must decide is whether y is a facility and if y is a facility then is it used in connection with an activity of a type generally considered to constitute entertainment amusement or recreation although x does not own y decided cases indicate that use of an item of real_property such as y can still be considered an item with respect to a facility used in connection with entertainment so long as x has exclusive use of the property during the taxable_year for or in connection with entertainment in 88_tc_1562 aff’d 851_f2d_362 11th cir the taxpayer leased hunting rights on a tract of approximately big_number acres for a period of years the lease states that the officers employees and guests of petitioner shall enjoy exclusive hunting rights except with respect to members of the lessor’s family lessor’s family use was restricted to personal_use and may not happen while taxpayer is there nor during the preceding two days taxpayer must provide notice to lessor of planned hunts on the property taxpayer used the lodge and hunting area principally for commercial purposes to develop or maintain business relationships with its suppliers and customers taxpayer used the lodge and hunting area or both on thirty separate occasions during the two years in question generally each use was for to days at which representatives from one and sometimes two companies would attend taxpayer engaged in over dollar_figure worth of business with the companies whose representatives visited taxpayer’s hunting lodge on one occasion taxpayer concluded a verbal agreement with a representative of a customer to which taxpayer sold some products taxpayer’s principal purpose in entertaining its suppliers and customers was to generate good will and to develop and maintain commercial relationships with the individuals involved the parties also stipulated that all activities that took place on the hunting area were hunting or fishing based on the legislative_history of sec_274 the court stated that a material difference between an entertainment activity that includes the use of real or personal_property and an entertainment_facility is whether the property used for the entertainment is occupied exclusively by the taxpayer for or during the recreation or entertainment the court continued that in this case the taxpayer has the exclusive right to use the hunting area for hunting fishing and other recreation the exclusive lease grants to taxpayer on prior notice unfettered access to the hunting area the hunting area is where the recreation takes place during taxpayer’s recreation in the hunting area taxpayer has exclusive occupancy of the hunting area therefore the hunting area is a facility used in connection with entertainment within the meaning of sec_274 in this case petitioner’s payments gave it continuing unfettered access to the property and exclusive occupancy in order to hunt fish and cook out in 89_tc_978 petitioners purchased three acres of beachfront property with three buildings on the property petitioner a stockbroker held various meetings at the property he met with investment advisors current and prospective clients and personnel of the firm he worked for such as salesmen trainees and other partners on occasion the families of the business associates accompanied them petitioners and their family did not take a vacation at the property nor use it as a residence the court concluded that the property is a facility within the meaning of the statute and that the property was used in connection with an activity that under an objective standard would be considered to constitute entertainment because the outings of individuals accompanied by family members appeared to be vacation trips for the family members although the record did not reflect the activities of the family members the court pointed out that this was three acres of beach front property also the meetings typically lasted several days and there were lodging_facilities the court also held that any use of the facility no matter how small in connection with entertainment is fatal to the claimed deduction in on shore quality control specialist v commissioner t c memo petitioner paid rent under an oral lease to hunt on a ranch renewable from hunting season to hunting season the property included a cabin and petitioner invited business customers to go hunting on the property the property was not leased to anyone other than petitioner although some friends and business acquaintances of lessor could also hunt on the ranch before they could hunt however they had to notify petitioner first generally petitioner included them in his hunting plans petitioner argued that the ranch does not constitute a facility because the hunting lease did not grant petitioner the exclusive use of the ranch the court had no difficulty in finding that the rent was an operating expense or item with respect to a facility and that in substance the taxpayer enjoyed the exclusive rights under the lease the exclusivity language refers to the right of the lessee to bar the general_public and not a limited number of persons covered by a lease from participating in the recreation the court concluded that the petitioner dominated the hunting usage of the ranch and that the expenditures_for that usage were made for a facility used in connection with entertainment by reason of its use for hunting which generally constitutes recreation in united title insurance_company v commissioner t c memo petitioner a real_estate title insurance_company sponsored three out-of-state board meetings to resorts at las vegas new orleans and puerto rico the trips included the directors of petitioner real_estate attorneys developers realtors bankers lenders and spouses or friends the number of persons on a trip varied from to the trips were days the first day was for traveling on the morning of the second day a board meeting was held the participants had the remainder of the second day and the third day at their leisure most of the fourth day was for returning home the facts set forth a number of business reasons for having these meetings and the topics discussed based on the record as a whole the court was satisfied that board meetings were held and that substantial corporate business was conducted during each of the trips the court held that the trip expenses attributable to petitioner’s directors officers and real_estate guests were directly related to the active_conduct of petitioner’s business see sec_274 the court did not examine this case in the context of whether the resorts were facilities under sec_274 apparently in part because the large independent resorts involved were not intended to be the kind of property to be included within the meaning of the term facility also payments for hotel accommodations for employees on business travel even if maintained by taxpayer though these were not would not be for use of a facility in mcreavy v commissioner t c memo the taxpayer relied unsuccessfully on sec_274 now sec_274 as an exception to the argument that sec_274 should apply to disallow expenses of a lake cabin because the property was a facility used in connection with entertainment sec_274 applied in mcreavy because use generally by employees was not shown rather the taxpayer who was the sole shareholder of the corporation that owned the lake cabin property essentially used the lake cabin property entirely as if it was his own for recreational purposes applying these principles to the facts here it appears that x arranged face to face meetings among employees that could not be held without employee travel to some location because these employees were located in more than one state employee attendance was mandatory once selected x arranged for these meeting to be held at y although no lease or other documentation covered x’s use of y x appears to have paid c only for overnight lodging for x’s employees and business associates who it believed were at y attending formal business meetings followed by recreational activities the absence of a written lease and the stockholdings of a and b in both x and y make it difficult to determine the precise character of x’s use of y y was used by its stockholders when not used by x it also appears that x did not have exclusive use of y because at various times guests unrelated to x used y simultaneously with x it thus does not appear that the use of y by its stockholders and other guests is part of x’s arrangement for_the_use_of y nor from this record can we conclude that x otherwise dominates the use of y in this regard the use of y by other persons when x conducted meetings there does not resemble the hunting use of the property in on shore that was provided for in the lease and that allowed on shore to dominate the hunting use the form of x’s payments to the extent made only for_the_use_of y on specific occasions in connection with x’s intention to hold formal business meetings is consistent with this view and suggests that x’s payments did not compensate y for any operating_expenses connected with providing continuing or future use by x of y the facts of harrigan v lumber co on shore quality control specialist ireland and mcreavy all differ from this case because they involve ownership or long term leases providing exclusive or dominant use of the facility for example in on shore the taxpayer exercised so much control_over the lessor’s use of the property that the court had no difficulty in treating taxpayer’s dominant use as exclusive use here payment is made for short term nonexclusive use in connection with overnight lodging in a manner more similar to payments made in united title in our view the facts do not demonstrate that x dominated the use of y so we can not consider its use to be like the exclusive use contemplated in sec_274 accordingly sec_274 does not disallow expenses_incurred by x in connection with the use of y because x’s payments for its use of y are not items with respect to a facility as contemplated by that section therefore we do not need to address the questions of whether a facility was used in connection with an activity of a type generally considered to constitute entertainment amusement or recreation or whether an exception under sec_274 applies to the application of sec_274 caveat s no opinion is expressed whether the expenses x paid for_the_use_of y are deductible as ordinary and necessary expenses within the meaning of sec_162 or whether any portion of the expenses is an entertainment expense subject_to disallowance under any other provision in sec_274 a copy of this technical_advice_memorandum is to be given to the taxpayer s sec_6110 of the code provides that it may not be used or cited as precedent
